UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1606



FRANK A. JOHNSON,

                                              Plaintiff - Appellant,

          versus


SQUARE D COMPANY, a/k/a Schneider Electric,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:03-cv-03504-MJP)


Submitted:   November 8, 2006           Decided:     November 15, 2006


Before WILLIAMS, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank A. Johnson, Appellant Pro Se. George Daniel Ellzey, Charles
F. W. Manning, II, FISHER & PHILLIPS, L.L.P., Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Frank A. Johnson appeals the district court’s order

accepting the recommendation of the magistrate judge, granting

Defendant Square D Company’s motion for summary judgment, and

dismissing Johnson’s complaint.     We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.      See Johnson v. Square D Co., No.

3:03-cv-03504-MJP (D.S.C. Apr. 21, 2006).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                 - 2 -